Citation Nr: 1533874	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for neuropathy of the feet, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for gum disease, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active military service from June 1987 to September 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran presented testimony before the undersigned at the RO in July 2014.  A transcript of the hearing is associated with the electronic "Virtual VA" claims file.

The Veteran's case was processed using electronic files contained on the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

When this case was most recently before the Board in October 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the case was on remand, in February 2015, the Appeals Management Center (AMC) noted that the Veteran was a Marine stationed at Camp Lejeune from 1987 to 1989, and requested that the Louisville RO process the Veteran's claim for diabetes mellitus and associated disabilities to determine whether they are related to contaminated water exposure prior to continuing the Veteran's appeal.  

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See Veterans Benefits Administration (VBA) Fast Letter 11-03 (revised January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 Revised (November 29, 2011). 

The chemical compounds involved have been associated by various scientific organizations with the possible development of certain chronic diseases.  However, many unanswered questions remain regarding the extent of base water contamination, the type and duration of exposure experienced by base personnel and the likelihood that contaminant levels in the water supply were high enough to result in a particular disease.

While these issues are being studied, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at p. 6.

The Board acknowledges that the Veteran's disabilities are not among the fourteen diseases placed into the category of limited/suggestive evidence of an association with exposure to the water contaminants; however, the list is not exclusive.  Id. at p. 6 and Appendix B.  As such, the Board finds that addendum opinions are required, to include discussion as to whether DM and neuropathy of the feet are due to exposure to contaminated water at Camp Lejeune.

Accordingly, the case is REMANDED for the following action:

1.  Follow all current development procedures for claims associated with exposure to contaminated water at Camp Lejeune, such as development pursuant to VBA Fast Letter 11-03 (revised January 28, 2013) and VBA Training Letter 11-03 Revised (November 29, 2011), and including verification of the Veteran's period of service at Camp Lejeune and whether he lived in base housing.

2.  After the above development is completed, provide access to the electronic claims file to the examiner who conducted the January 2015 examination, if available, for an addendum opinion.  If the January 2015 examiner is not available, provide access to another qualified examiner for the requested addendum opinions.  Importantly, the examiner must also be provided with a copy of this remand and a copy of VBA Fast Letter 11-03 and VBA Training Letter 11-03 Revised with the 4 appendices, for review in conjunction with the addendum opinions.  The report must include a notation that this record review took place. 

The examiner should be notified of the following: 

(a) The water supply at Camp Lejeune was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These chemical compounds include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran has verified service at Camp Lejeune during that period, from 1987 to 1989. 

(b) With respect to the Veteran's DM and neuropathy of the feet, please opine whether it is at least as likely as not (50 percent or greater probability) that such disabilities had its onset in-service or are otherwise etiologically related to the Veteran's active service, to specifically include his exposure to contaminated water while serving at Camp Lejeune. 

(c) If the examiner determines that diabetes mellitus was incurred during or caused by active service, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's neuropathy of both feet is caused by the diabetes mellitus.

(d) If the examiner determines that diabetes mellitus was incurred during or caused by active service, the examiner should offer an opinion as to whether it is at least as likely as not that any neuropathy of both feet is aggravated (permanently worsened in severity) by the diabetes mellitus. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

